Citation Nr: 1302666	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-49-133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran has claimed that his hypertension is secondary to service-connected diabetes mellitus, type II.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The medical evidence of record reflects that the Veteran was being treated for hypertension as early as July 2004, five years prior to his diagnosis of type II diabetes in August 2009.  See Altru Clinic treatment record dated July 2004 and note from Dr. P. F. dated August 2009.  The RO denied the Veteran's secondary service connection claim based on the chronology of the diagnosis.  The evidence shows that the Veteran's hypertension predated the diagnosis for diabetes by at least five years.  

The Board finds that the issue of whether the service-connected diabetes has chronically aggravated the Veteran's hypertension has not been sufficiently developed.  The Veteran was afforded a VA examination in November 2009.  The VA examiner assessed that the Veteran has a diagnosis of type II diabetes mellitus with no complications; however, he did not provide an opinion as to whether the Veteran's hypertension was due to or aggravated by his service-connected diabetes.  See 38 C.F.R. §3.159.

The Board finds that a remand for a supplemental VA opinion is necessary in this case to address the issue of secondary service connection on the basis of aggravation.  The Board finds, however, that an additional VA examination is not necessary unless otherwise indicated by the VA examiner on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the November 2009 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue secondary service connection (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that Veteran's hypertension is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected diabetes mellitus, type II.

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

2.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


